NOT FOR PUBLICATION                           FILED
                                                                         MAR 25 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN AMBROSE VANLOAN,                       No. 21-55317

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00127-GW-MRW

 v.
                                                MEMORANDUM*
NATION OF ISLAM; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      TASHIMA, SILVERMAN, and MILLER, Circuit Judges.

      Jonathan Ambrose VanLoan appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2). Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed VanLoan’s action because VanLoan’s

claims are too frivolous and unsubstantial to invoke subject matter jurisdiction.

See Hagans v. Lavine, 415 U.S. 528, 536 (1974) (“Over the years this Court has

repeatedly held that the federal courts are without power to entertain claims

otherwise within their jurisdiction if they are so attenuated and unsubstantial as to

be absolutely devoid of merit . . . .”); Franklin v. Murphy, 745 F.2d 1221, 1227 n.6

(9th Cir. 1984), abrogated on other grounds by Nietzke v. Williams, 490 U.S. 319

(1989) (“A paid complaint that is ‘obviously frivolous’ does not confer federal

subject matter jurisdiction[.]”).

      AFFIRMED.




                                          2                                     21-55317